Citation Nr: 0612389	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  00 00-112A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for a nervous 
condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1952 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before a local 
hearing officer in February 2000 and at a hearing before the 
undersigned Veterans Law Judge in August 2001.

This matter was previously before the Board in September 
2003.  

The issues of entitlement to service connection for a lung 
disorder and a nervous condition are remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Any current dental condition is unrelated to the veteran's 
period of service.  


CONCLUSION OF LAW

A dental condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

Service connection for a dental condition for purpose of 
entitlement to VA dental treatment is not warranted. 38 
U.S.C.A. §§ 1131, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 2004 and October 2004 VCAA 
letters, informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Previous letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claim of 
service connection for a dental condition, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Outpatient dental services and treatment shall be furnished 
only for a dental condition or disability for veteran's in 
the following classes: (Class I) who is service-connected and 
compensable in degree; (Class II) who is service-connected 
but not compensable in degree where among other things 
application for treatment was made within 90 days of 
discharge from service; (Class II(a),(b),(c) who is a former 
prisoner of war; (Class IIR) who in certain cases made 
application and was denied treatment within one year of April 
5, 1983; (Class III) a veteran having a dental condition that 
was aggravated by a service connected condition or 
disability; (Class IV) those having service connected 
disabilities rated as 100 percent disabling or in receipt of 
a total rating for compensation purposes based on individual 
unemployability; (Class V) a veteran participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 31; and 
(Class VI) a veteran scheduled for admission or receiving 
care under 38 U.S.C.A., Chapter 17.  38 U.S.C.A. § 1712(a) 
(West 2002); 38 C.F.R. § 17.161 (2005).

A portion of the veteran's service medical records are 
missing and presumed to have been destroyed in the fire at 
the National Personnel Records Center (NPRC) in 1973.  If 
service medical records are presumed missing, the Board's 
obligation to explain its findings and conclusions, assist 
the veteran, and to consider carefully the benefit-of-the-
doubt rule is heightened.  Cromer v. Nicholson, 19 Vet. App. 
215 (2005).  Numerous attempts to obtain additional records 
have proved unfruitful.  

The only available service medical record is the veteran's 
July 1954 service separation examination.  At the time of the 
examination, there were no complaints or findings of a dental 
problem.  In the notes and significant or interval history 
section of the report "none" was listed.  "None" was also 
listed in the summary of defects and diagnoses section of the 
report.  

There were also no complaints or findings of dental problems 
in the years immediately following service.  

The veteran filed a claim for extended subsistence allowance 
shortly after service but there was no mention of a dental 
condition.  His initial application for compensation benefits 
was received in August 1974.

At the time of an April 1992 VA examination, the veteran was 
noted to have several missing teeth.  

In August 1999, the veteran requested service connection for 
a claim for his teeth.  He stated that he was fitted with 
bridges on the top and bottom of his teeth while in service 
and that he lost both bridges as a result of an improper fit.  
He requested dental work through VA for this condition.  

In a February 2000 letter, the veteran indicated that he 
started having toothaches in service and they pulled his 
tooth and was given a bridge.  He stated that he later lost 
the bridge but they did not replace it.  

At his February 2000 hearing, the veteran testified that he 
was issued lower and upper plates in service and that he lost 
them after discharge.  

At the time of his August 2001 hearing, the veteran again 
indicated that he had lost his teeth and bridges and stated 
that they had not been replaced.  

In conjunction with the Board's February 2002 request for 
additional development, the veteran was afforded a VA 
examination in June 2002.  At the time of the examination, 
the examiner indicated that the veteran had reported having 
teeth extracted while in service.  The veteran stated that 
while on active service, the Army extracted some of his teeth 
and gave him removable partial dentures.  The veteran 
indicated that he had lost them.  The veteran further noted 
that he had lost more teeth since discharge and that he 
wanted to be service-connected for these lost teeth.  

Physical examination revealed that the veteran had no 
numbness of the lips, tongue, or gums.  The veteran could not 
chew well because of loss of the teeth.  The following teeth 
were noted to be missing: 1, 2, 3, 4, 5, 6, 7, 8, 12, 13, 14, 
15, 16, 18, 19, 31, and 32.  All missing teeth could be 
replaced by removable partial dentures.  The examiner noted 
that a dental examination was not performed at the time of 
the veteran's July 1954 discharge examination.  

Diagnoses of generalized moderate to severe periodontal 
disease; caries; and missing teeth, were rendered.  The 
examiner recommended the following treatment plan:  
Extraction of remaining teeth and fabrication of upper and 
lower dentures.  The veteran was noted to have a large 
mandibular tori bilaterally on the lingula of the lower.  The 
examiner stated that it was not likely that the veteran's 
present dental condition was a result of any service-
connected injury or illness.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service- connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17. 38 
C.F.R. § 3.381 (2005).  Otherwise, dental disabilities are 
compensable for rating purposes under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900- 9916 (2005).

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.

The record shows that the veteran has missing teeth and that 
all the teeth could be replaced by removable dentures.  
However, these conditions have not been shown, or alleged to 
be as a result of dental trauma.  The significance of finding 
that a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment. 38 C.F.R. § 17.161(c) 
(2005).

Moreover, the June 2002 VA examiner indicated that it was not 
likely that the veteran's present dental condition was as a 
result of any service-connected injury or illness. 

The veteran clearly does not fall into any of the classes 
that would make him eligible for service connection for 
treatment purposes.  His application was filed many years 
after service, he is not a former prisoner of war, is not 
enrolled in any Chapter 31 program, is not admitted or 
scheduled to be admitted for treatment under Chapter 17, does 
not have a dental disability as the result of trauma in 
service; and does not have a service connected compensable 
dental disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  The claim is, therefore, 
denied.


ORDER

Service connection for a dental condition is denied.  


REMAND

With regard to the issues of service connection for a nervous 
condition and a lung disorder, in February 2002, the Board 
undertook development on these issues, to include affording 
the veteran VA examinations, with the examiners being 
requested to render an opinion as to whether it was at least 
as likely as not that the veteran had any current psychiatric 
or lung condition that was related to service.  

In June 2002, the veteran was afforded the requested VA 
examinations.  

On the June 2002 VA psychiatric examination, the examiner 
diagnosed a personality disorder, NOS; an adjustment disorder 
with depressive features; and anxiety by history.  The 
examiner did not render any opinion with regard to the 
whether the veteran's diagnosed disorder were related to his 
period of service.  While service connection cannot be 
granted for a personality disorder, such is not the case with 
an adjustment disorder.  38 C.F.R. § 4.130 (2005).

With regard to the veteran's claim of service connection for 
a lung disorder, the Board notes that the veteran was 
afforded a VA examination in June 2002.  While the veteran 
was diagnosed as having no significant lung disease detected 
clinically, pulmonary tests were also noted to have revealed 
moderate restrictive disease and marked decrease in "DSB."  
Notwithstanding the diagnosis it is apparent that some 
disability was discovered.  The June 2002 examiner did not 
render an opinion as to whether any lung disorder which the 
veteran had was related to his period of service. 

As the examiners did not provide the opinions required in the 
prior Board remand, further action by the Board would be in 
violation of the holding in Stegall v. West, 11 Vet. App. 
268, 270-1 (1998).

Accordingly, this case is REMANDED for the following:

1.  The examiner who performed the June 
2002 VA psychiatric examination, if 
available, should be given the veteran's 
claims folder to review.  Following a 
review of the claims folder, the examiner 
is requested to render the following 
opinions:  What is the nature of any 
current psychiatric disorder?  Is it at 
least as likely as not (50 percent 
probability or greater) that any 
psychiatric disorder, if found, is 
related to the veteran's period of 
service?  The examiner should note review 
of the claims folder and provide a 
rationale for the requested opinions.  If 
the examiner is not available, another 
competent mental health professional may 
provide the necessary opinions.

Any recommended additional examinations 
should be accomplished.

2.  The examiner who performed the June 
2002 VA pulmonary examination, if 
available, should be given the veteran's 
claims folder to review.  Following a 
review of the claims folder, the examiner 
is requested to render the following 
opinions:  What is the nature of any lung 
disorder?  Is it at least as likely as 
not (50 percent probability or greater) 
that any lung disorder, if found, is 
related to the veteran's period of 
service?  The examiner should provide a 
rationale for each opinion.  

If the June 2002 examiner is not 
available, another competent medical 
professional may review the claims folder 
and provide the necessary opinions.  

Any recommended additional examinations 
should be accomplished.

3.  After completion of the above, re-
adjudicate the claims.  If any claims are 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


